Name: Council Decision (EU) 2018/1279 of 18 September 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems regarding the adoption of its Rules of Procedure
 Type: Decision
 Subject Matter: cooperation policy;  environmental policy;  Europe;  politics and public safety;  EU institutions and European civil service;  deterioration of the environment;  European construction
 Date Published: 2018-09-24

 24.9.2018 EN Official Journal of the European Union L 239/8 COUNCIL DECISION (EU) 2018/1279 of 18 September 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems regarding the adoption of its Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems (1) (the Agreement) was signed on 23 November 2017 in accordance with Council Decision (EU) 2017/2240 (2). (2) Pursuant to Article 22 of the Agreement, before the entry into force of the Agreement, Articles 11 to 13 are to be applied on a provisional basis as from the date of signature of the Agreement. (3) Article 12 of the Agreement establishes a Joint Committee and provides that it is to establish its rules of procedure. (4) It is appropriate to establish the position to be taken on the Union's behalf within the Joint Committee as the Rules of Procedure will determine the functioning of the Joint Committee, which is responsible for administering the Agreement and ensuring its proper implementation, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Joint Committee established by the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems, regarding the adoption of its Rules of Procedure, shall be to support the adoption by the Joint Committee of its Rules of Procedure as set out in the draft Decision of the Joint Committee attached to this Decision. Minor changes to the draft Decision may be agreed to by the representatives of the Union within the Joint Committee without a further decision of the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ L 322, 7.12.2017, p. 3. (2) Council Decision (EU) 2017/2240 of 10 November 2017 on the signing, on behalf of the Union, and provisional application of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems (OJ L 322, 7.12.2017, p. 1). DRAFT DECISION No 1/2018 OF THE JOINT COMMITTEE ESTABLISHED BY THE AGREEMENT BETWEEN THE EUROPEAN UNION AND THE SWISS CONFEDERATION ON THE LINKING OF THEIR GREENHOUSE GAS EMISSIONS TRADING SYSTEMS of ¦ regarding the adoption of its Rules of Procedure THE JOINT COMMITTEE, Having regard to the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems (1), and in particular Article 12 thereof, Whereas: (1) Articles 11 to 13 of the Agreement between the European Union and the Swiss Confederation on the linking of their greenhouse gas emissions trading systems (the Agreement) have been provisionally applied since its signature on 23 November 2017. (2) In accordance with Article 12(1) of the Agreement, a Joint Committee composed of representatives of the Parties is established. (3) In accordance with Article 12(4) of the Agreement, the Joint Committee is to establish its rules of procedure. (4) In accordance with Article 12(5) of the Agreement, the Joint Committee may decide to set up subcommittees or working groups to assist it in its work, HAS ADOPTED THIS DECISION: Sole Article The Rules of Procedure of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Done in English at Zurich, For the Joint Committee The Chair Secretary for the European Union Secretary for Switzerland (1) OJ L 322, 7.12.2017, p. 3. ANNEX RULES OF PROCEDURE OF THE EUROPEAN UNION/SWITZERLAND ETS COMMITTEE (THE JOINT COMMITTEE) Article 1 Composition of the Joint Committee 1. The Joint Committee shall be composed of representatives of the European Commission (the Commission) who act on behalf of the European Union, on the one side, and representatives of the Swiss Confederation (Switzerland), on the other side. The two sides shall hereinafter be referred to individually as the Party or jointly as the Parties. 2. The representatives of the Parties may be accompanied by other officials acting on behalf of the Parties. Article 2 Chairmanship 1. The chairmanship of the Joint Committee shall alternate between the Parties every 12 months. In the first calender year the chairmanship shall be held by Switzerland. 2. The Party that holds the chairmanship shall appoint the Chair of the Joint Committee, as well as his or her replacement. 3. The Chair directs the work of the Joint Committee. Article 3 Observers The Joint Committee may decide by common agreement of the Parties to invite experts, including from the Member States, or representatives of other bodies to attend meetings of the Joint Committee as observers in order to provide information on specific subjects. The Joint Committee shall agree on the terms and conditions under which such observers may attend the meetings. Article 4 Secretariat 1. An official of the European Commission and an official of the government of Switzerland shall act jointly as Secretaries of the Joint Committee. 2. The Secretaries of the Joint Committee shall be responsible for the communication between the Parties, including the transmission of documents. 3. The secretarial functions fall within the responsibility of the Party that holds the chairmanship. Article 5 Meetings of the Joint Committee 1. The Joint Committee shall meet as and when necessary, in principle once a year. The Chair shall convene, after consultation with the Parties, the meeting of the Joint Committee at a mutually agreed time and place. If the Parties so agree, telephone and video conferences may also be held. The Chair shall convene a special session of the Joint Committee at the request of either the European Union or Switzerland. The Joint Committee shall meet within 30 calendar days of a request under Article 12(2) of the Agreement. 2. The Joint Committee shall meet in Brussels or in Switzerland, depending on the Party that holds the chairmanship, unless the Parties agree otherwise. 3. The Chair shall send the notice regarding the convening of the meeting, together with the draft agenda and the documents for the meeting, to the representatives of the Parties at least 30 calendar days before the meeting. Documents for meetings convened in accordance with Article 12(2) of the Agreement shall be sent at least seven calendar days before the meeting. 4. The Chair may, in agreement with the Parties, shorten the time limits indicated in paragraph 3 in order to take account of the requirements of a particular matter. 5. At least seven calendar days before each meeting, the Chair shall be informed of the composition of the delegation of each Party. 6. Meetings of the Joint Committee shall not be public unless the Parties decide otherwise. Article 6 Agenda 1. The Chair, assisted by the Secretaries, shall draw up the provisional agenda for each meeting. 2. Each Party may request that additional items be included in the agenda. Any such request shall be duly substantiated and sent in writing to the Chair at least seven calendar days before the meeting. 3. The Joint Committee shall approve the agenda at the beginning of the meeting. Article 7 Working groups of the Joint Committee 1. The composition and functioning of the working groups or subcommittees to be set up in accordance with Article 12(5) of the Agreement shall be agreed upon by the Joint Committee. 2. The working groups or subcommittees shall apply these Rules of Procedure mutatis mutandis. 3. The working groups or subcommittees shall work under the authority of the Joint Committee, to which they shall report after each of their meetings. They shall not be authorised to take decisions, but may make recommendations to the Joint Committee. 4. The Joint Committee may decide, in accordance with Article 8 of these Rules of Procedure, to amend or to terminate the mandate of the working groups or subcommittees. Article 8 Decisions and recommendations 1. The Joint Committee shall take decisions and draw up recommendations by common agreement of the Parties in accordance with the Agreement. They shall be entitled Decision or Recommendation, followed by a sequential number, the date of adoption and a reference to their subject matter. 2. The decisions and recommendations of the Joint Committee shall be signed by the Chair and the Secretaries and shall be circulated to the Parties. 3. Each Party may decide to publish any decision or recommendation adopted by the Joint Committee in its respective official journal. The Parties shall inform each other of their intention to publish a decision or recommendation. 4. The Joint Committee may adopt its decisions or recommendations by written procedure if the Parties so agree. The written procedure shall consist of an exchange of notes between the Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated, within a time-limit of no less than 30 calendar days, within which any reservations or amendments shall be made known. The Chair may reduce that time-limit, in consultation with the Parties, in order to take account of special circumstances. Once the text is agreed, the decision or the recommendation shall be signed by the Chair and the Secretaries. 5. Decisions of the Joint Committee that amend the Annexes to the Agreement shall be adopted in the authentic languages of the Agreement. 6. During the provisional application of Articles 11-13 of the Agreement, the Joint Committee may prepare decisions that are necessary for implementing the Agreement. A formal decision of the Joint Committee with a binding effect will only have effects after the entry into force of the Agreement. Article 9 Minutes 1. The Secretariat shall draw up draft minutes of each meeting. The draft shall indicate the decisions taken and the recommendations drawn up. The draft minutes shall be submitted to the Joint Committee for adoption. Once they have been adopted by the Joint Committee, the minutes shall be signed by the Chair and the Secretaries. 2. The draft minutes shall be drawn up within 21 calendar days of the meeting and submitted for approval by the Joint Committee either by written procedure or at the following meeting of the Joint Committee. Article 10 Correspondence All correspondence to or from the Chairman of the Joint Committee shall be sent to the Secretariat of the Joint Committee. Article 11 Regular exchange of information and consultation 1. In accordance with Article 10(2) of the Agreement a Party shall notify the other Party about delevopments of its legislation in an area of relevance to this Agreement. 2. To this end, a regular exchange of information and consultation shall take place between the Parties through the Secretaries of the Joint Committee. Article 12 Confidentiality Where a Party submits to the Joint Committee information designated as confidential, the other Party shall treat that information as such. Article 13 Expenses Each Party shall bear any expenses it incurs in relation to its participation in the meetings of the Joint Committee and of the working groups or subcommittees. Article 14 Amendment These Rules of Procedure may be amended by a decision of the Joint Committee in accordance with Article 8. Article 15 Provisional Application During the provisional application of Articles 11-13 of the Agreement, these rules of procedure shall apply mutatis mutandis.